Citation Nr: 1733360	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of dental trauma, for outpatient dental treatment purposes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and son


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1945 to May 1946 and from September 1951 to October 1953.  This matter come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Atlanta RO in April 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks dental treatment due to trauma sustained in service.  He has contended that he sustained an in-service head injury in a motor vehicle accident that occurred in December 1952.  Service treatment records show that he was treated in December 1952 for head injuries due to a motor vehicle accident, to include a laceration to his chin.  

He indicated that he went to the VA in 1954 for treatment of a split tooth, and it was determined that the problem was caused by his in-service accident.  VA extracted the tooth and replaced it with a bridge.  The Veteran argued that he continued to have dental problems associated with his in-service motor vehicle accident, necessitating correction of an overbite and having several teeth capped.  He has stated that he wishes to receive follow-up treatment and maintenance for the dental problems associated with his in-service motor vehicle accident.

The Veteran was provided with a VA examination in March 2013.  The examiner noted that the Veteran reported that he believed that his overbite and dental issues were possibly a result of his in-service motor vehicle accident.  However, the examiner found that it would be mere speculation to find a link between his dental condition and service. 

An examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  As the examiner did not provide a reason why an opinion could not be rendered without resorting to speculation, a new medical opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a medical examination, from an examiner who has not previously examined the Veteran with respect to his dental claim.

The examiner should opine whether it is at least as likely as not (probability of 50 percent or more) that any dental pathology which the Veteran has now is related to service, including his in-service motor vehicle accident resulting in a head injury with a laceration to the chin.  The examiner is instructed to address the Veteran's contentions regarding his treatment and dental problems and to consider these contentions to be credible.

The examiner must provide reasons for each opinion.  The absence of evidence of dental treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Readjudicate the Veteran's claim.  If the full benefit sought is not granted, issue a Supplemental Statement of the Case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




